Citation Nr: 1014989	
Decision Date: 04/20/10    Archive Date: 04/30/10

DOCKET NO.  09-20 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for peripheral neuropathy.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The Veteran had active duty from July 1965 to October 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina, which denied service connection for 
neuropathy and a visual disability.  The Veteran expressed 
disagreement with such rating decision in August 2008, and 
the RO issued a statement of the case in April 2009.  On his 
substantive appeal, received in May 2009, the Veteran 
indicated that he wished to appeal only the denial of service 
connection for neuropathy.  As such, his service connection 
claim for a visual disability is not on appeal.  

In a March 2009 rating decision, the RO increased the 
evaluation for bilateral pleural plaques, claimed as 
asbestosis, from 10 to 30 percent; denied entitlement to a 
total rating based on individual unemployability due to 
service-connected disability (TDIU); and denied service 
connection for seizures.  In April 2009, the Veteran 
requested "reconsideration" of the March 2009 rating 
decision.  There is no perfected appeal on these matters and 
the reconsideration request is referred to the RO for 
appropriate action.

In February 2010, the Veteran testified before the 
undersigned Veterans Law Judge sitting at the RO.  A copy of 
the hearing transcript is of record and has been reviewed.  
During the hearing, the Veteran submitted additional evidence 
along with a waiver of initial RO consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran is currently diagnosed with peripheral neuropathy 
of the upper and lower extremities, which he attributes to 
chemical and asbestos exposure while working in the boiler 
room of the USS Chipola during his military service.  His 
service personnel records show that his Naval Occupational 
Specialty was a boilerman aboard the USS Chipola from October 
1967 to September 1968.

The service personnel and treatment records do not indicate 
what, if any, chemicals the Veteran was exposed to during 
service, however, the Veteran did submit photographs which 
were described as 'fire sides" and "wash down after fire 
sides".  

Exposure to asbestos during service is conceded as the 
Veteran was a boilerman during service and is currently 
service-connected for bilateral pleural plaques, secondary to 
asbestos exposure.  

According to office visit notes dated in August 2001, Dr. 
Stanley, the Veteran's private physician, indicated that the 
Veteran's peripheral neuropathy had an unknown etiology at 
this time.  

However, the claims folder contains VA progress notes dated 
in August 2008 from Dr. C.L., which note that the Veteran 
developed peripheral neuropathy when he was in his early 20's 
without a known offending co-morbidity, except for exposure 
to chemicals in the boiler area during military service.  It 
was felt that there was circumstantial evidence that the 
neuropathy may be related to the inservice chemical exposure.  

Moreover, according to August 2008 VA progress notes, Dr. 
Burks stated that the Veteran's relatively mild idiopathic 
peripheral neuropathy is possibly related to past history of 
toxin exposure, though it is difficult to say with certainty.  

Also in support of his claim, statements received in 
September 2008 from the Veteran's fellow service members 
indicate that they served aboard USS Chipola with the Veteran 
and that while on that ship, they were exposed to gas fumes, 
asbestos, lead paint, solvent, paint thinner, black oil, and 
fuel oil.  

Given the current diagnosis of peripheral neuropathy, the 
Veteran's contentions and other lay statements, and the 
August 2008 opinions, the Board finds that a VA examination 
is necessary to ascertain the etiology of the Veteran's 
neuropathy.
Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should schedule the 
Veteran for an examination to determine 
the etiology of any currently diagnosed 
peripheral neuropathy.  The claims 
folder, to include a copy of this Remand, 
must be made available to and reviewed by 
the examiner prior to completion of the 
examination report, and the examination 
report must reflect that the claims 
folder was reviewed.  Any indicated 
studies should be performed.

The examiner should note any peripheral 
neuropathy currently shown, and then 
provide an opinion as to whether there is 
a 50 percent probability or greater that 
such disability is related to the 
Veteran's military service.  The examiner 
should reconcile the opinion with the 
service treatment records, the Veteran's 
military occupational specialty as a 
boilerman, the August 1969 VA examination 
report, his contentions, the photographs 
submitted in February 2010, and the 
August 2008 opinions.  The examiner 
should provide a comprehensive report, 
including a complete rationale for any 
conclusions reached.

2.  Upon completion of the above-
requested development, the RO/AMC should 
readjudicate the Veteran's service 
connection claim for peripheral 
neuropathy.  All applicable laws and 
regulations should be considered.  If the 
benefits sought on appeal remain denied, 
the Veteran and his representative should 
be provided with a supplemental statement 
of the case and given the opportunity to 
respond thereto.

Thereafter, the case is returned to the Board.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


